Title: George Graham to James Madison, 31 March 1827
From: Graham, George
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                March 31st
                            
                        
                        Believing that you would be surprized to find my official conduct impeached, I now forward the Report of the
                            Committee with the accompanying documents, which have been printed only within a few days—I also enclose a Copy of a
                            Letter from your old Friend Mr Tiffin, which I did not deem necessary to publish with the documents, but which is as
                            honorable a testimonial of his goodness of heart, as it is creditable to myself—with feelings of most affectionate
                            respect for Mrs. Madison & yourself yours sincerely
                        
                            
                                Geo: Graham
                            
                        
                    